 



     

  Exhibit 10.2

AETNA INC.
2000 STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION
TERMS OF AWARD

Pursuant to its 2000 Stock Incentive Plan, Aetna Inc. has granted an option to
purchase shares of Common Stock. The number of shares represented by this
option, the option price and vesting information is included on the website of
the designated broker, currently UBS Financial Services, Inc.
(www.ubs.com/cefs/aet). You should view this information and print the detail
for your personal records. Such option is issued on the terms and conditions
hereinafter set forth.

ARTICLE I

DEFINITIONS



(a)   “Affiliate” means an entity at least a majority of the total voting power
of the then-outstanding voting securities of which is held, directly or
indirectly, by the Company and/or one or more other Affiliates.   (b)   “Board”
means the Board of Directors of Aetna Inc.   (c)   “Change in Control” means the
happening of any of the following:



  (i)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing
20 percent or more of the combined voting power of the Company’s then
outstanding securities;     (ii)   When, during any period of 24 consecutive
months, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof, provided that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this paragraph (ii); or

 



--------------------------------------------------------------------------------



 



  (iii)   The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise.



    Notwithstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred (i) as a result of the formation of a Holding Company,
or (ii) with respect to Grantee, if Grantee is part of a “group,” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the effective
date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a person engaged in business
as an underwriter of securities shall not be deemed to be the “beneficial owner”
of, or to “beneficially own,” any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.   (d)   “Committee”
means the Board’s Committee on Compensation and Organization or any successor
thereto.   (e)   “Common Stock” means shares of the Company’s Common Stock, $.01
per share.   (f)   “Company” means Aetna Inc.   (g)   “Disability” means
long-term disability as defined under the terms of the Company’s applicable
long-term disability plans or policies.   (h)   “Fair Market Value” means the
closing price of the Common Stock as reported by the Consolidated Tape of the
New York Stock Exchange Listed Shares on the date such value is to be
determined, or, if no shares were traded on such day, on the next day on which
the Common Stock was traded.   (i)   “Fundamental Corporate Event” shall mean
any stock dividend, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below fair market value, or similar event.   (j)   “Grantee” means
the person to whom this Option has been granted.   (k)   “Holding Company” means
an entity that becomes a holding company for the Company or its businesses as a
part of any reorganization, merger, consolidation or other transaction, provided
that the outstanding shares of common stock of such entity and the combined
voting power of the then outstanding voting securities of such entity entitled
to vote generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.   (l)   “Option Date” means the
date of grant of this Option, approved by the Committee.   (m)   “Option” means
the option granted to the Grantee.

 



--------------------------------------------------------------------------------



 



(n)   “Options Granted” means the number of shares of Common Stock represented
by the Option, or such other amount as may result by operation of Article IV of
this Agreement.   (o)   “Option Price” means the amount per share of Common
Stock required to be paid upon the exercise of the Option, or such other amount
per share of Common Stock as may result by operations of Article IV of this
Agreement.   (p)   “Options Vested” means number of shares exercisable at any
given date.   (q)   “Plan” means the Aetna Inc. 2000 Stock Incentive Plan.   (r)
  “Retirement” means the termination of employment of a Grantee from active
service with the Company, a Subsidiary or Affiliate provided the Grantee’s age
and completed years of service total 65 or more points at termination.   (s)  
“Shares granted” means a portion of the Options granted that have a future
vesting schedule.   (t)   “Shares of Stock” or “Stock” means the Common Stock.  
(u)   “Subsidiary” means any entity of which, at the time such subsidiary status
is to be determined, at least 50% of the total combined voting power of all
classes of stock in such entity is held by the Company and its Subsidiaries
(exclusive of ownership by the entity whose subsidiary status is being
determined).   (v)   “Successor” means the legal representative of the estate of
a deceased Grantee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Grantee.   (w)   “Term” means the period during which the Option may be
exercised.   (x)   “Vest Date” means the date on which options vested are
exercisable.

ARTICLE II

TERM OF OPTION AND EXERCISE



(a)   The Term of the Option shall commence on [date] and shall terminate,
unless sooner terminated by the terms of the Plan or this Agreement, at:



  (i)   The close of the Company’s business on the day preceding the tenth
anniversary of the Option Date, if the Company is open for business on such day;
or     (ii)   The close of the Company’s business on the next preceding day that
the Company is open for business.

 



--------------------------------------------------------------------------------



 



(b)   The Option is exercisable in [number] equal Installment[s], each
installment to become exercisable on [date]. Once an option is vested, it may be
exercised in whole or in part only during the Term of the Option.

ARTICLE III

METHOD OF OPTION EXERCISE

In order to exercise this Option, Grantee must comply with procedures adopted by
the Company from time to time. Under current procedures, the Grantee must
exercise options through the Company’s designated broker.

In addition, if the Grantee has been notified that he or she must consult with a
member of the Company’s Law Department prior to engaging in transactions in
Aetna stock, Grantee must consult with the Law Department prior to exercising
the Option.

Certain designated Grantees may elect to exercise the Option, in whole or in
part, by delivering previously owned shares of Common Stock having a Fair Market
Value on the date of exercise equal to the portion of the exercise price the
Grantee intends to pay with such shares. If the Grantee surrenders shares of
previously owned Common Stock to exercise the Option, in whole or in part, the
Grantee may defer the receipt of that number of shares of Common Stock issuable
upon such exercise which is in excess of the number of shares delivered by the
Grantee to exercise the Option. The number of shares issuable pursuant to the
exercise of the Option that is equal to the number of shares surrendered to
exercise the option shall be issued to the Grantee regardless of any deferral
election.

To effect such a deferral, the Grantee must file a written election, in
accordance with procedures adopted by the Company from time to time. Upon any
exercise of the Option with a deferred delivery of shares, the Company shall
establish an unfunded book entry account in the name of the Grantee to which it
shall notionally credit the number of shares whose delivery has been delayed.
During any such deferral period, a Grantee shall have no rights as a shareholder
with respect to such deferred shares; provided, however, that there shall be
credited to such account any dividends and distributions (including, without
limitation, any dividends or distributions payable in Common Stock) that are
made on a corresponding number of outstanding shares of Common Stock, and each
such dividend or distribution so credited shall be deemed reinvested in
additional shares of Common Stock based on the Fair Market Value on the date
such dividend or distribution is paid or delivered to shareholders (“Dividend
Equivalents”). Amounts credited to the Grantee’s account in respect of Dividend
Equivalents shall be distributed to the Grantee at the same time as the
underlying deferred shares are distributed.

 



--------------------------------------------------------------------------------



 



ARTICLE IV

CAPITAL CHANGES

In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this Plan, then the Committee shall, in such manner as the Committee may
deem equitable, adjust the (i) the number and kind of shares subject to the
Option or (ii) the Option Price. Additionally, the Committee may make provision
for a cash payment to a Grantee or the Successor of the Grantee in satisfaction
of all or any portion of the Option. The number of Shares of Stock subject to
the Option shall always be a whole number.

ARTICLE V

CHANGE IN CONTROL

Upon the occurrence of a Change in Control, each unvested option shall become
vested and immediately exercisable and shall be exercisable in accordance with
the terms of this Agreement; provided, however, that, notwithstanding anything
contained in this Agreement to the contrary, if, after a Change in Control,
outside legal counsel selected by the Company shall determine that, on the last
date on which the Grantee could otherwise exercise the Option, the Grantee can
not sell the underlying stock in an open market transaction due to the Grantee’s
access to material nonpublic information pertaining to the Company or any of its
Subsidiaries, the Grantee may exercise the Option at any time up to the later to
occur of (i) the fifth business day following notice from outside legal counsel
that such counsel no longer believes that the Grantee is precluded from selling
such underlying shares in the market, or (ii) the date which is six months from
the date on which the Grantee’s employment with the Company and each of its
Subsidiaries terminates, but in no event later than the expiration of the Term
of the Option.

ARTICLE VI

TERMINATION OF OPTION



(a)   Except as provided in (e) below, if the Grantee shall cease, for reason of
death or Disability to be employed by the Company, its Subsidiaries or
Affiliates during the Term of the Option, the option shall become vested and
immediately exercisable and the Grantee or Successor of the Grantee may exercise
the Option until the earlier of:



  (i)   The expiration of the Term of the Option; or     (ii)   A period not to
exceed five years following such cessation of employment.



(b)   Except as provided in (e) below, if Grantee shall cease for reason of
Retirement to be employed by the Company, its Subsidiaries or Affiliates during
the Term of the Option, the Grantee may continue to vest in the Option (unless
the Grantee commences work for a Competitor not approved

 



--------------------------------------------------------------------------------



 



    in advance in writing by the Company in which case the unvested Option will
immediately terminate) and the Grantee or Successor of the Grantee may exercise
the Option until the earlier of:



  (i)   The expiration of the Term of the Option; or     (ii)   A period not to
exceed five years following such cessation of employment.



    For purposes of this Article VI (b) the term “Competitor” shall mean any
company or organization that develops, administers, operates, offers or solicits
offers regarding managed care, health, life, long-term case or disability
coverages, networks, insurance or plans to employers, employees or individuals.
  (c)   Except as provided in (d) and (e) below, if the Grantee shall cease, for
a reason other than death, Disability or Retirement, to be employed by the
Company, its Subsidiaries or Affiliates during the Term of the Option, the
Grantee may exercise a vested Option until the earlier of:



  (i)   The expiration of the Term of the Option; or     (ii)   A period not to
exceed ninety days following such cessation of employment.



(d)   Except as provided in (a) or (b) above, any Option, or portion of an
Option that has not become vested and exercisable at the time of cessation of
employment shall terminate immediately upon such cessation of employment and may
not be exercised thereafter.   (e)   No Option may be exercised after the
Company has terminated the employment of the Grantee for cause, except that the
Committee may, in its sole discretion, permit exercises for a period of up to
ninety days in cases where such period shall be deemed warranted under the
particular circumstances.   (f)   If the Grantee shall die after termination of
employment, such termination being for a reason other than Disability or
Retirement, but while the Option is still in effect and such termination occurs
after the Term of the Option has commenced, a vested Option may be exercised by
the Successor of the Grantee until the earlier of:



  (i)   The expiration of the Term of the Option; or     (ii)   One year from
the date of termination of employment of the Grantee.



(g)   Employment for purposes of determining the post-employment exercise rights
of the Grantee under this Article VI shall mean continuous full-time salaried
employment with the Company, a Subsidiary or an Affiliate, except that the
period during which the Grantee is on vacation, sick leave, or other approved
absence, or in receipt of severance pay shall not interrupt the continuous
employment of the Grantee.   (h)   Except as otherwise herein provided, exercise
of the Option, whether by the Grantee or the Successor of the Grantee, shall be
subject to all terms and conditions of this Agreement.

ARTICLE VII

 



--------------------------------------------------------------------------------



 



OTHER TERMS



(a)   Grantee understands that the Grantee shall not have any rights as
stockholder by virtue of the grant of an Option but only with respect to shares
of Common Stock actually issued to the Grantee in accordance with the terms
hereof.   (b)   Anything herein to the contrary notwithstanding, the Company may
postpone the exercise of the Option or any portion thereof for such time as the
Committee in its discretion may deem necessary, in order to permit the Company
with reasonable diligence (i) to effect or maintain registration under the
Securities Act of 1933, as amended, of the Plan or the shares of Common Stock
issuable upon the exercise of the Option, or (ii) to determine that the Plan and
such shares are exempt from registration; and the Company shall not be obligated
by virtue of this Option Agreement or any provision of the Plan to recognize the
exercise of the Option or to sell or issue shares of Common Stock in violation
of said Act or of the law of any government having jurisdiction thereof. Any
such postponement shall not extend the Term of the Option; and neither the
Company nor its Board shall have any obligation or liability to the Grantee, or
to the Grantee’s Successor, with respect to any shares of Common Stock as to
which the Option shall lapse because of such postponement.   (c)   The Option
shall be nontransferable and nonassignable except by will and by the laws of
descent and distribution. During the Grantee’s lifetime, the Option may be
exercised only by the Grantee.   (d)   The Option is not an incentive stock
option as described in the Internal Revenue Code of 1986, as amended,
Section 422A (b).   (e)   This Agreement is subject to the 2000 Stock Incentive
Plan heretofore adopted by the Company and approved by its shareholders. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.   (f)  
Anything herein to the contrary notwithstanding, a Grantee whose option has been
forfeited as a result of termination of employment due to U.S. Military Service
and who is later re-employed (in a full-time active status) after discharge
within the time period set in 38 U.S.C. Section 4312 will be eligible to have
the forfeited Options reinstated for the original Term pursuant to procedures
established by the Company for this purpose.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII

EMPLOYEE COVENANTS



(a)   As consideration for the grant of the Option, without prior written
consent of the Company:



  (i)   Grantee will not (except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency) disclose to any third person, whether during or subsequent to Grantee’s
Employment, any trade secrets, confidential information and proprietary
materials, which may include, but are not limited to, the following categories
of information and materials: customer lists and identities; provider lists and
identities; employee lists and identities; product development and related
information; marketing plans and related information; sales plans and related
information; premium or other pricing information; operating policies and
manuals; research; payment rates; methodologies; procedures; contractual forms;
business plans; financial records; computer programs; database; or other
financial, commercial, business or technical information related to the Company
or any Subsidiary or Affiliate unless such information has been previously
disclosed to the public by the Company or has become public knowledge other than
by a breach of this Agreement; provided, however, that this limitation shall not
apply to any such disclosure made while Grantee is employed by the Company, any
Subsidiary or Affiliate if such disclosure occurred in connection with the
performance of Grantee’s job as an employee of the Company, any Subsidiary or
Affiliate;     (ii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly induce or
attempt to induce any employee to be employed by or to perform services
elsewhere;     (iii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly, induce or
attempt to induce any agent or agency, broker, supplier or health care provider
of the Company or any Subsidiary to cease or curtail providing services to the
Company or any Subsidiary; and     (iv)   Grantee will not, during and for a
period of 12 months following Grantee’s termination of Employment, directly or
indirectly solicit or attempt to solicit the trade of any individual or entity
which, at the time of such solicitation, is a customer of the Company, any
Subsidiary or Affiliate, or which the Company, any Subsidiary or Affiliate is
undertaking reasonable steps to procure as a customer at the time of or
immediately preceding termination of Employment; provided, however, that this
limitation shall only apply to any product or service which is in competition
with a product or service of the Company, any Subsidiary or Affiliate and shall
apply only with respect to a customer or prospective customer with whom the
Grantee has been directly or indirectly involved.



    In addition:



  (v)   Following the termination of Grantee’s Employment, Grantee shall provide
assistance to and shall cooperate with the Company or a Subsidiary or Affiliate,
upon its reasonable request and without additional compensation, with respect to
matters within the scope of Grantee’s duties and responsibilities during
Employment, provided that any reasonable out-of-pocket

 



--------------------------------------------------------------------------------



 



      expenses Grantee incurs in connection with any assistance Grantee has been
requested to provide under this provision for items including, but not limited
to, transportation, meals, lodging and telephone, shall be reimbursed by the
Company. The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate, or cause a
Subsidiary or Affiliate to coordinate, any such request with Grantee’s other
commitments and responsibilities to minimize the degree to which such request
interferes with such commitments and responsibilities;     (vi)   Grantee shall
promptly notify the Company’s General Counsel if Grantee is contacted by a
regulatory or self-regulatory agency with respect to matters pertaining to the
Company or by an attorney or other individual who informs you that he/she has
filed, intends to file, or is considering filing a claim or complaint against
the Company; and     (vii)   Grantee acknowledges that all original works of
authorship that are made by Grantee (solely or jointly with others) within the
scope of Grantee’s employment which are protectable by copyright are “works made
for hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101). Grantee further acknowledges that while employed by the Company,
Grantee may develop ideas, inventions, innovations, procedures, methods,
know-how or other works which relate to the Company’s current or reasonably
expected to relate to the Company’s future business that may be patentable. To
the extent any such works may be patentable, Grantee agrees that the Company may
file and prosecute any application for patents in Grantee’s name and that
Grantee will, on request, assign to the Company (and take all such further steps
as may be reasonably necessary to perfect the Company’s sole and exclusive
ownership of) any such application and any patents resulting therefrom.



(b)   If any provision of Article VIII(a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.   (c)   Grantee acknowledges that a material
part of the inducement for the Company to grant the Option is Grantee’s
covenants set forth in Article VIII(a) and that the covenants and obligations of
Grantee with respect to nondisclosure, nonsolicitation, cooperation and
intellectual property rights relate to special, unique and extraordinary matters
and that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, Grantee agrees that, if Grantee shall breach any of
those covenants or obligations, Grantee shall not be entitled to exercise the
Option or be entitled to retain any income therefrom and the Company shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) restraining Grantee from committing any
violation of the covenants and obligations contained in Article VIII. The
remedies in the preceding sentence are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity as a court or
arbitrator shall reasonably determine.   (d)   Employment Dispute Arbitration
Program — Mandatory Binding Arbitration of Employment Disputes.



  (i)   Except as otherwise specified in this Agreement, the Grantee and the
Company agree that all employment-related legal disputes between them will be
submitted to and resolved by

 



--------------------------------------------------------------------------------



 



      binding arbitration, and neither the Grantee nor the Company will file or
participate as an individual party or member of a class in a lawsuit in any
court against the other with respect to such matters. This shall apply to claims
brought on or after the date the Grantee accepts this Agreement, even if the
facts and circumstances relating to the claim occurred prior to that date.      
  For purposes of Article VIII (d) of this Agreement, “the Company” includes
Aetna Inc., its subsidiaries and related companies, their predecessors,
successors and assigns, and those acting as representatives or agents of those
entities. THE GRANTEE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE
ARBITRATION REQUIREMENT, ARBITRATION REPLACES THE RIGHT OF THE GRANTEE AND THE
COMPANY TO SUE OR PARTICIPATE IN A LAWSUIT. THE GRANTEE ALSO UNDERSTANDS THAT IN
ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY,
AND THE DECISION OF THE ARBITRATOR IS FINAL AND BINDING.     (ii)   THE GRANTEE
UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT AFFECT THE LEGAL
RIGHTS OF THE GRANTEE AND THE COMPANY AND ACKNOWLEDGES THAT THE GRANTEE HAS BEEN
ADVISED TO, AND HAS BEEN GIVEN THE OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE
SIGNING THIS AGREEMENT.     (iii)   Article VIII (d) of this Agreement does not
apply to workers’ compensation claims, unemployment compensation claims, and
claims under the Employee Retirement Income Security Act of 1974 (“ERISA”) for
employee benefits. A dispute as to whether Article VIII (d) of this Agreement
applies must be submitted to the binding arbitration process set forth in this
Agreement.     (iv)   The Grantee and/or the Company may seek emergency or
temporary injunctive relief from a court (including with respect to claims
arising out of Article VIII (a) in accordance with applicable law). However,
except as provided in Article VIII (c) of this Agreement, after the court has
issued a ruling concerning the emergency or temporary injunctive relief, the
Grantee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Agreement.     (v)   Unless otherwise agreed, the
arbitration will be administered by the American Arbitration Association (the
“AAA”) and will be conducted pursuant to the AAA’s National Rules for Dispute
Resolution (the “Rules”), as modified in this Agreement, in effect at the time
the request for arbitration is filed. The AAA’s Rules are available on the AAA’s
website at www.adr.org. THE GRANTEE ACKNOWLEDGES THAT THE COMPANY HAS ENCOURAGED
THE GRANTEE TO READ THESE RULES PROMPTLY AND CAREFULLY AND THAT THE GRANTEE HAS
BEEN AFFORDED SUFFICIENT OPPORTUNITY TO DO SO.     (vi)   If the Company
initiates a request for arbitration, the Company will pay all of the
administrative fees and costs charged by the AAA, including the arbitrator’s
compensation and charges for hearing room rentals, etc. If the Grantee initiates
a request for arbitration or submits a counterclaim to the Company’s request for
arbitration, the Grantee shall be required to contribute One Hundred Dollars
($100.00) to those administrative fees and costs,

 



--------------------------------------------------------------------------------



 



      payable to the AAA at the time the Grantee’s request for arbitration or
counterclaim is submitted. The Company may increase the contribution amount in
the future without amending this Agreement, but not to exceed the maximum
permitted under the AAA rules then in effect. In all cases, the Grantee and the
Company shall be responsible for payment of any fees assessed by the arbitrator
as a result of that party’s delay, request for postponement, failure to comply
with the arbitrator’s rulings and for other similar reasons.     (vii)   The
Grantee and the Company may choose to be represented by legal counsel in the
arbitration process and shall be responsible for their own legal fees, expenses
and costs. However, the arbitrator shall have the same authority as a court to
order the Grantee or the Company to pay some or all of the other’s legal fees,
expenses and costs, in accordance with applicable law.     (viii)   Unless
otherwise agreed, there shall be a single arbitrator, selected by the Grantee
and the Company from a list of qualified neutrals furnished by the AAA. If the
Grantee and the Company cannot agree on an arbitrator, one will be selected by
the AAA.     (ix)   Unless otherwise agreed, the arbitration hearing will take
place in the city where the Grantee works or last worked for the Company. If the
Grantee and the Company disagree as to the proper locale, the AAA will decide.  
  (x)   The Grantee and the Company shall be entitled to conduct limited
pre-hearing discovery. Each may take the deposition of one person and anyone
designated by the other as an expert witness. The party taking the deposition
shall be responsible for all associated costs, such as the cost of a court
reporter and the cost of an original transcript. Each party also has the right
to submit one set of ten written questions (including subparts) to the other
party, which must be answered under oath, and to request and obtain all
documents on which the other party relies in support of its answers to the
written questions. Additional discovery may be permitted by the arbitrator upon
a showing that it is necessary for that party to have a fair opportunity to
present a claim or defense.     (xi)   The arbitrator shall apply the same
substantive law that would apply if the matter were heard by a court and shall
have the authority to order the same remedies (but no others) as would be
available in a court proceeding. The time limits for requesting arbitration or
submitting a counterclaim are the same as they would be in a court proceeding.
The arbitrator shall have the authority to consider and decide dispositive
motions (motions seeking a decision on some or all of the claims or
counterclaims without an arbitration hearing).     (xii)   All proceedings,
including the arbitration hearing and decision, are private and confidential,
unless otherwise required by law. Arbitration decisions may not be published or
publicized without the consent of both the Grantee and the Company.     (xiii)  
Unless otherwise agreed, the arbitrator’s decision will be in writing with a
brief summary of the arbitrator’s opinion.     (xiv)   The arbitrator’s decision
is final and binding on the Grantee and the Company. After the arbitrator’s
decision is issued, the Grantee or the Company may obtain an order of judgment
from a court and may obtain a court order enforcing the decision. The
arbitrator’s decision may be appealed to the courts only under the limited
circumstances provided by law.

 



--------------------------------------------------------------------------------



 



  (xv)   If the Grantee previously signed an agreement, including but not
limited to an employment agreement, containing arbitration provisions, those
provisions are superseded by the arbitration provisions of this Agreement.    
(xvi)   If any provision of Article VIII (d) is found to be void or otherwise
unenforceable, in whole or in part, this shall not affect the validity of the
remainder of Article VIII (d) and the remainder of the Agreement. All other
provisions shall remain in full force and effect.



(e)   The Company may terminate the Option if Grantee has willfully engaged in
gross misconduct or other serious impropriety which the Company determines is
likely to be damaging or detrimental to the Company, any Subsidiary or
Affiliate.

For purposes of this Article VIII, the term “Employment” shall refer to active
employment with the Company, any Subsidiary or Affiliate, and shall not include
severance periods.

 